Strategic Trading LLC v Deutsche Bank Sec., Inc. (2018 NY Slip Op 01132)





Strategic Trading LLC v Deutsche Bank Sec., Inc.


2018 NY Slip Op 01132


Decided on February 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2018

Friedman, J.P., Tom, Mazzarelli, Singh, JJ.


5723 150076/16

[*1]Strategic Trading LLC, et al., Plaintiffs-Appellants,
vDeutsche Bank Securities, Inc., etc., Defendant-Respondent.


TJ Morrow, New York, for appellants.
Moses & Singer, LLP, New York (Jason Canales of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered March 28, 2017, which denied plaintiffs' motion for summary judgment in lieu of complaint, and granted defendant's cross motion to dismiss, unanimously affirmed, without costs.
Supreme Court properly determined that this action to obtain payment on two 20-year old checks is untimely under Maryland Code Commercial Law § 3-118(c). We reject plaintiffs' argument that the UCC does not apply to this matter, which seeks enforcement of negotiable instruments (see  Maryland Code Commercial Law § 3-102[a]). Plaintiffs' arguments center on the inapplicability of UCC article 2, Sales, but neither defendant nor Supreme Court relied on UCC article 2.
The court properly relied on the margin account agreement, identified and proffered by an officer in defendant's institutional and private client group, which was admissible for purposes of the summary judgment motion before the court (see DeLeon v Port Auth. of N.Y. & N.J. , 306 AD2d 146 [1st Dept 2003]).
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 15, 2018
CLERK